              Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 1 of 7




1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
9
10   ARTHUR MBANEFO,                                             Cause No. 18-cv-1610

11                           Plaintiff,

                     v.                                          COMPLAINT FOR COPYRIGHT
12
                                                                 INFRINGEMENT
13   AMAZON.COM, INC., and AMAZON
     TECHNOLOGIES, INC. d/b/a/ CREATESPACE                       DEMAND FOR JURY TRIAL
14   INDEPENDENT PUBLISHERS,
15                           Defendants.

16
17
            Plaintiff, Arthur Mbanefo, by his attorneys, Collen IP and Philip P. Mann, files this
18
     Complaint against Defendants Amazon.com, Inc. and CreateSpace Independent Publishers, and
19
20   alleges as follows:

21
                                          NATURE OF DISPUTE
22
23          1.       This is a civil action in which Plaintiff, a Nigerian dignitary, seeks an award of

24   damages from this Court for Defendants' infringement of his copyright in an auto-biographical
25
     literary work entitled, "A Fulfilled Life of Service." Plaintiff also seeks an order from this Court
26
     enjoining Defendants from continued publication, reproduction, and distribution of infringing
27

                                                                                    MANN LAW GROUP
                                                                                    107 Spring St.
     COMPLAINT - 1                                                                  Seattle, WA 98104
                                                                                    TELEPHONE: 206.436-0900
               Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 2 of 7



     copies of the literary work. Absent such an order, Plaintiff will continue to suffer substantial
1
2    injury, loss, and damage to his ability to exploit his valuable copyrights in the literary work as a

3    result of Defendants' actions.

4
                                PARTIES, JURISDICTION AND VENUE
5
6            2.       Plaintiff, Chief Arthur Mbanefo (“Plaintiff” or “Mr. Mbanefo”), is a resident of
7    Nigeria. He is the author and sole owner of an autobiographical book entitled “A Fulfilled Life
8    of Service” (the “Book,” or “Plaintiff’s Book”).
9            3.       Defendant Amazon.com, Inc. (“Amazon”) is a corporation organized under the
10   laws of Delaware, and maintaining a principal place of business at 410 Terry Ave North, Seattle,
11   Washington.
12           4.       Defendant Amazon Technologies, Inc., doing business as, “CreateSpace”
13   (“CreateSpace”), is a limited liability company organized under the laws of Nevada, and
14   maintaining a principal place of business at 410 Terry Ave North, Seattle, Washington.
15           5.       On information and belief, CreateSpace is, and at all pertinent times has been, a
16   wholly-owned subsidiary of Defendant Amazon.
17           6.       On information and belief, Defendants are committing and have committed acts
18   of Copyright Infringement in this District and elsewhere, through distributions, advertisements,
19   solicitations, sales, and offers for sales.
20           7.       Plaintiff brings this action seeking damages and injunctive relief in relation to
21   federal copyright law. The Court has subject matter jurisdiction over this action pursuant to 28
22   U.S.C. §§ 1331 and 1338.
23           8.       Defendants have sufficient contacts with this District in connection with the
24   events alleged in this Complaint so that each Defendant is subject to this Court’s exercise of
25   personal jurisdiction over them.
26
27

                                                                                     MANN LAW GROUP
                                                                                     107 Spring St.
     COMPLAINT - 2                                                                   Seattle, WA 98104
                                                                                     TELEPHONE: 206.436-0900
                Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 3 of 7




1           9.        Venue is proper pursuant to 28 U.S.C. § 1400(a) because Defendants Amazon
2    resides or may be found here.
3                                                 FACTS
4           10.       Plaintiff is a distinguished Nigerian dignitary who has served as, inter-alia,
5    “Ambassador Plenipotentiary and Permanent Representative of Nigeria to the United Nations”
6    from 1999 – 2003, the Chairman and/or Director of many international banking or accounting
7    entities in Nigeria, including “The Accountancy Bodies of West Africa”, the “Nigerian Institute
8    of Management”, and served as the independent no-executive director of Citibank Limited, in
9    Nigeria.
10          11.       In 2015, Plaintiff completed his autobiography entitled “Arthur Mbanefo, A
11   Fulfilled Life of Service,” an accounting of his life story and achievements.
12          12.       On or about, June 11, 2016, Bookcraft Limited, a publishing company doing
13   business in Ibadan, Nigeria, published the Book in Nigeria.
14          13.       On or about August 13, 2017, Plaintiff was visiting the United States, and
15   discovered that Plaintiff’s Book, or a substantially similar version of the Book, was available for
16   sale on Amazon.com and Createspace.com (“Infringing Book”).
17          14.       Amazon.com listed a “hard-cover” copy of the Book at a price of three-thousand
18   dollars ($3,000.00 USD).
19          15.       Amazon.com listed an “e-copy” version of the Book at a price of two-hundred
20   dollars ($200.00 USD).
21          16.       The official price of a hard-cover copy of Plaintiff’s Book was the equivalent of
22   $19.44 USD, but the Book was only ever available in Nigeria.
23              17.   Upon information and belief, Plaintiff’s Publisher has not placed the book for
24   sale through Amazon, or authorized any third-parties or agents to do so.
25          18.       At no time did Plaintiff, or an agent of Plaintiff, authorize Amazon or
26   Createspace to publish and/or distribute the Book.
27

                                                                                     MANN LAW GROUP
                                                                                     107 Spring St.
     COMPLAINT - 3                                                                   Seattle, WA 98104
                                                                                     TELEPHONE: 206.436-0900
              Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 4 of 7




1            19.     Plaintiff registered the Book with the United States Copyright Office
2    (Registration Number TX 8-578-150) under the name “A Fulfilled Life of Service.” The Book is
3    an original work by Plaintiff.
4                                        COPYRIGHT INFRINGEMENT
5            20.     Plaintiff restates and re-avers each and every allegation contained in paragraphs
6    1-19, inclusive, and the acts of Defendants asserted therein, as if fully recited in this paragraph.
7            21.     The Plaintiff's Book is a copyrighted work.
8            22.     The Plaintiff's Book represents an original work of authorship as represented in
9    the artwork, layout, and descriptions.
10           23.     The Plaintiff is the exclusive owner of the copyright in this catalog, and is the
11   owner of Copyright Registration TX 8-578-150, issued by the United States Copyright office,
12   effective August 1, 2018, pursuant to 17 USC 410. A copy of the certificate of copyright
13   registration is attached as Exhibit “A”.
14           24.     The Plaintiff has complied with the provisions of the Copyright Laws.
15           25.     Upon information and belief in 2017, Defendants published and offered for sale
16   Plaintiff’s Book, showing Plaintiff as the author.
17           26.     The text of the Infringing Book including the ordering and arrangement thereof is
18   substantially the same as the text of Plaintiff’s Book, if not identical overall to that text, order,
19   and arrangement thereof.
20           27.     Plaintiff did not give Defendants permission to copy, create a derivative of,
21   publicly display, publicly distribute, or otherwise exercise any of the exclusive rights of a
22   copyright owner with respect to Plaintiff’s Book.
23           28.     Without Plaintiff’s authorization Defendants copied almost entirely and created a
24   derivative of Plaintiff’s Book, as well as reproduced it and publicly distributed copies thereof, by
25   sale or other transfer of ownership, rental, lease, or lending.
26
27

                                                                                       MANN LAW GROUP
                                                                                       107 Spring St.
     COMPLAINT - 4                                                                     Seattle, WA 98104
                                                                                       TELEPHONE: 206.436-0900
                Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 5 of 7




1           29.      Without Plaintiff’s authorization, Defendants authorized others to publicly
2    distribute copies of Plaintiff’s Book, by sale or other transfer of ownership, rental, lease, or
3    lending.
4           30.      Plaintiff did not give Defendants permission to authorize other persons to
5    exercise any of Plaintiffs exclusive rights as a copyright owner with respect to Plaintiff’s Book.
6           31.      Defendant Amazon infringed Plaintiff’s copyright in Plaintiff’s Book.
7           32.      Defendant CreateSpace infringed Plaintiff’s copyright in Plaintiff’s Book.
8           33.      Defendants’ activities, as set forth above, are in violation of the copyright owner's
9    exclusive rights to use the work, as stated in 17 USC 106.
10          34.      Defendants has willfully infringed and violated plaintiff's exclusive right to the
11   work and the rights to reproduce and adapt the work.
12          35.      Plaintiff is harmed and suffers irreparable injury arising from the actions of the
13   Defendants.
14                                        PRAYER FOR RELIEF
15          WHEREFORE, Plaintiff requests the Court to grant the following relief:
16                   1.       That defendants and their agents, servants, employees, licenses, affiliates,
17   and those persons in active concert or participation with them:
18                        (a) be permanently enjoined and restrained:
19                               (i) from infringing Plaintiff’s copyright and other proprietary rights
20                                   in the book Book, in any manner;
21                                (ii) from falsely designating the origin of material not originating
22                                    from Plaintiff;
23          (b)      be ordered to deliver up for destruction all infringing materials in the possession
24                   or under the control of defendants and their affiliates, customers, licensees, and to
25                   completely erase all or any portion of the infringing material in digital or
26                   electronic form that may have been created, placed on any internet web page,
27                   storage device or otherwise, including all backup copies thereof;

                                                                                      MANN LAW GROUP
                                                                                      107 Spring St.
     COMPLAINT - 5                                                                    Seattle, WA 98104
                                                                                      TELEPHONE: 206.436-0900
              Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 6 of 7



             (c)     be ordered to contact their affiliates, customers, and licensees in writing within
1
                     thirty (30) days from the issuance date of an injunction and inform them about
2
                     the injunction as well as ordered to instruct them to immediately discontinue
3                    using and to destroy all infringing material. ordered to file, within thirty (30) days
4                    from the issuance date of an injunction,
5
                     2.      That, an accounting and judgment be rendered against all defendants for
6
     their total gains, profits, and advantages from the reproduction, production, adaptation, creation
7
     of derivatives, distribution, public display and unjust enrichment of the Infringing Book, in an
8
     amount to be determined which, at present, Plaintiff cannot fully ascertain;
9
                     4.      That Defendants and their officers, agents, employees, or representatives,
10
     and all persons in privity with Defendants not destroy but deliver up to this Court, pursuant to 15
11
     USC § 1118, and the copyright laws of the United States, 17 USC 101 et seq., all: dies, molds,
12
     letterheads, advertising materials, computer programs, labels, packages, containers, name plates,
13
     and any other printed matter of any nature and or any products in their possession bearing the
14
     trademarks or copyrighted materials of the Plaintiff or any colorable imitation, for the purpose of
15
     destruction thereof.
16
                     5.      That Defendants be required to pay statutory damages pursuant to
17
     17 USC § 504.
18
                     6.      That Defendants be required to file with this Court and serve upon
19
     Plaintiff a report in writing and under oath setting forth in detail the manner and form in which
20
     the Defendants have complied with the terms of the injunction.
21
                     7.      That Plaintiff be awarded his costs in this action, including expert witness
22
     fees and prejudgment and post-judgment interest on monies found to be due and owing to
23
     Plaintiff attributable to the infringing acts complained of herein.
24
                     8.      That Plaintiff be awarded his reasonable attorney's fee in accordance with
25
     the provisions of 17 U.S.C. §505 as part of the costs to the prevailing party.
26
27

                                                                                       MANN LAW GROUP
                                                                                       107 Spring St.
     COMPLAINT - 6                                                                     Seattle, WA 98104
                                                                                       TELEPHONE: 206.436-0900
                Case 2:18-cv-01610-RAJ Document 1 Filed 11/05/18 Page 7 of 7




1              9.      That Plaintiff have such other and further relief as the Court deems just and
2    proper.
3                                              JURY DEMAND
4              Plaintiff demands a trial by jury on all issues presented in this Complaint.
5
6    Dated this 5th day of November 5, 2018
7
                                                             Respectfully submitted,
8
                                                             s/ Philip P. Mann
9                                                            Philip P. Mann, WSBA No: 28860
                                                             MANN LAW GROUP
10                                                           1218 Third Avenue, Suite 1809
                                                             Seattle, Washington 98101
11
                                                             (206) 436-0900
12                                                           Fax (866) 341-5140
                                                             phil@mannlawgroup.com
13
14
                                                             Jeffrey A. Lindenbaum (pro hac pending)
15
                                                             Michelle C. Morris (pro hac pending)
16                                                           COLLEN IP
                                                             The Holyoke-Manhattan Building
17                                                           80 South Highland Avenue
                                                             Ossining, New York 10562
18                                                           Tel. (914) 941-5668
19                                                           Fax (914) 941-6091
                                                             jlindenbaum@collenip.com
20                                                           mmorris@collenip.com

21
                                                             Attorneys for Plaintiff
22
23
24
25
26
27

                                                                                        MANN LAW GROUP
                                                                                        107 Spring St.
     COMPLAINT - 7                                                                      Seattle, WA 98104
                                                                                        TELEPHONE: 206.436-0900
